         Case 1:18-cv-08100-PAC Document 49 Filed 08/04/21 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISCTRICT OF NEW YORK
ROBERT C. ADLER,

                                           Plaintiff,       Case No. 18-cv-08100-(PAC)

               -against-
                                                        STIPULATED CONFIDENTIALITY
PAYWARD, INC. d/b/a KRAKEN,                                   AGREEMENT AND
                                                             PROTECTIVE ORDER
                                         Defendant.



J. PAUL A. CROTTY, District Judge:

       WHEREAS, all of the parties to this action (collectively, the “Parties” and each

individually, a “Party”) request that this Court issue a protective order pursuant to Federal Rule

of Civil Procedure 26(c) to protect the confidentiality of nonpublic and competitively sensitive

information that they may need to disclose in connection with discovery in this action;

       WHEREAS, the Parties, through counsel, agree to the following terms; and

       WHEREAS, this Court finds that good cause exists for issuance of an appropriately

tailored confidentiality order governing the pretrial phase of this action;

       IT IS HEREBY ORDERED that the Parties to this action, their respective officers,

agents, servants, employees, and attorneys, any other person in active concert or participation

with any of the foregoing, and all other persons with actual notice of this Order will adhere to the

following terms, upon pain of contempt:

       1.      This Stipulation is being entered into to facilitate the production, exchange and

discovery of documents and information that the parties and, as appropriate, non-parties, agree

merit confidential treatment (hereinafter the “Documents” or “Testimony”).

       2.      Any Producing Party (as defined below) may designate Documents produced, or

Testimony given, in connection with this lawsuit as “confidential,” either by notation on the
         Case 1:18-cv-08100-PAC Document 49 Filed 08/04/21 Page 2 of 11




document, statement on the record of the deposition, written advice to the respective undersigned

counsel for the parties hereto, or by other appropriate means.

       3.      As used herein:

                      (a)     “Confidential Information” shall mean all Documents and

               Testimony, and all information contained therein, and other information

               designated as confidential, if the Producing Party determines in good faith that

               such Documents or Testimony contain trade secrets, proprietary business

               information, sensitive information, or other non-public information the disclosure

               of which would, in the good faith judgment of the Producing Party designating the

               material as confidential, be detrimental to the conduct of that party’s business,

               operations, functions, or well-being or the business, operations, functions or well-

               being of any of that party’s students, customers, clients, or members.

                      (b)     “Producing Party” shall mean the parties to this action and any

               non-parties producing "Confidential Information" in connection with depositions,

               document production or otherwise, or the Party or non-party asserting the

               confidentiality privilege, as the case may be.

                      (c)     “Receiving Party” shall mean the parties to this lawsuit and/or any

               non-party receiving Confidential Information in connection with depositions,

               document production, subpoenas, or otherwise.

       4.      The Receiving Party may, at any time, notify the Producing Party that the

Receiving Party does not concur in the designation of a document or other material as

Confidential Information. If the Producing Party does not agree to declassify such document or

material within seven (7) days of the written request to declassify, the Receiving Party may move


                                                 2
         Case 1:18-cv-08100-PAC Document 49 Filed 08/04/21 Page 3 of 11




before the Court for an order declassifying those documents or materials. If no such motion is

filed, such documents or materials shall continue to be treated as Confidential Information. If

such motion is filed, the documents or other materials shall be deemed Confidential Information

unless and until the Court rules otherwise. Notwithstanding anything herein to the contrary, the

Producing Party bears the burden of establishing the propriety of its designation of documents or

information as Confidential Information under the definition in this Order.

       5.      Except with the prior written consent of the Producing Party or by Order of the

Court, Confidential Information shall not be furnished, shown or disclosed to any person or

entity except to:

                      (a)     Plaintiff or Defendant, and personnel of Plaintiff or Defendant

               actually engaged in assisting in the preparation of this lawsuit for trial or other

               proceeding herein and who have been advised of their obligations hereunder;

                      (b)     counsel for the Parties to this action and their associated attorneys,

               paralegals and other professional and non-professional personnel (including

               support staff and outside copying services) who are directly assisting such counsel

               in the preparation of this action for trial or other proceeding herein, are under the

               supervision or control of such counsel, and who have been advised by such

               counsel of their obligations hereunder;

                      (c)     expert witnesses or consultants retained by the parties or their

               counsel to furnish technical or expert services in connection with this lawsuit or to

               give testimony with respect to the subject matter of this lawsuit at trial or other

               proceeding herein; provided, however, that such Confidential Information is

               furnished, shown or disclosed in accordance with paragraph 7 hereof;


                                                 3
         Case 1:18-cv-08100-PAC Document 49 Filed 08/04/21 Page 4 of 11




                         (d)      the Court and Court personnel;

                         (e)      an officer before whom a deposition is taken, including

               stenographic reporters and any necessary secretarial, clerical or other personnel of

               such officer, if furnished, shown or disclosed in accordance with paragraph 10

               hereof;

                         (f)      deposition, hearing and trial witnesses, if furnished, shown or

               disclosed in accordance with paragraph 10 hereof; and

                         (g)      any other person agreed to by the parties.

       6.      Confidential Information shall be utilized by the Receiving Party and its counsel

only for purposes of this lawsuit and for no other purposes.

       7.      Before any disclosure of Confidential Information is made to an expert witness or

consultant pursuant to paragraph 5(c) hereof, counsel for the Receiving Party shall procure the

expert’s written agreement, in the form of Exhibit A attached hereto, to comply with and be

bound by its terms. Counsel for the Receiving Party obtaining the certificate shall supply a copy

to counsel for the other Parties at the time designated for expert disclosure, except that any

certificate signed by an expert or consultant who is not expected to be called as a witness at trial

is not required to be supplied.

       8.      All depositions shall presumptively be treated as Confidential Information and

subject to this Stipulation during the deposition and for a period of thirty (30) days after a

transcript of said deposition is received by counsel for each of the parties. At or before the end

of such thirty-day period, the deposition, hearing or trial shall be classified appropriately.

       9.      This Stipulation shall not preclude counsel for the parties from using during any

deposition, hearing or trial in this action any documents or information which have been


                                                    4
         Case 1:18-cv-08100-PAC Document 49 Filed 08/04/21 Page 5 of 11




designated as “Confidential Information” under the terms hereof. Any deposition witness who is

given access to Confidential Information shall, prior thereto, be provided with a copy of this

Stipulation and shall be asked to execute a written agreement, in the form of Exhibit A attached

hereto, to comply with and be bound by its terms. Counsel for the Party obtaining the certificate

shall supply a copy to counsel for the other Parties and, as appropriate, a non-party that is a

Producing Party. In the event that, upon being presented with a copy of the Stipulation, a witness

refuses to execute the agreement to be bound by this Stipulation, the Court shall, upon

application, enter an order directing the witness's compliance with the Stipulation.

       10.     A party may designate as Confidential Information subject to this Stipulation any

non-public document, information, or testimony produced or given by any non-party to this case,

or any portion thereof. In the case of documents, designation shall be made by notifying all

counsel in writing of those documents which are to be stamped and treated as such at any time up

to thirty (30) days after actual receipt of copies of those documents by counsel for the party

asserting confidentiality. In the case of testimony, designation shall be made by notifying all

counsel in writing of those portions which are to be stamped or otherwise treated as such at any

time up to thirty (30) days after the transcript is received by counsel for the party asserting

confidentiality. Prior to the expiration of such thirty (30) day period (or until a designation is

made by counsel, if such a designation is made in a shorter period of time), all such documents

shall be treated as Confidential Information.

       11.     Any person receiving Confidential Information shall not reveal or discuss such

information to or with any person not entitled to receive such information under the terms hereof.

       12.     Any document or information that may contain Confidential Information that has

been inadvertently produced without identification as to its “confidential” nature may be so


                                                 5
         Case 1:18-cv-08100-PAC Document 49 Filed 08/04/21 Page 6 of 11




designated by the party asserting the confidentiality privilege by written notice to the

undersigned counsel for the Receiving Party identifying the document or information as

“confidential” within a reasonable time following the discovery that the document or information

has been produced without such designation.

       13.     Excerpts, summaries, abstracts or other documents that paraphrase, excerpt or

contain Confidential Information shall also be treated as confidential in accordance with the

provisions of this Stipulation.

       14.     The production or disclosure of Confidential Information shall in no way

constitute a waiver of each party’s right to object to the production or disclosure of other

information in this lawsuit or in any other action. Nothing in this Stipulation shall operate as an

admission by any Party or non-party that any particular document or information is, or is not,

confidential. Failure to challenge a Confidential Information designation shall not preclude a

subsequent challenge thereto.

       15.     This Stipulation is entered into without prejudice to the right of either party to

seek relief from, or modification of, this Stipulation or any provisions thereof by properly

noticed motion to the Court or to challenge any designation of confidentiality as inappropriate.

       16.     The inclusion of any “Inadvertently Produced Document” in a production shall

not result in the waiver of any privilege or protection associated with such document, nor result

in a subject matter waiver of any kind.

                       (a)        An Inadvertently Produced Document is a document produced to

               or by a party in this lawsuit that could have been withheld, in whole or in part,

               based on a legitimate claim of attorney-client privilege, work-product protection,

               or other applicable privilege.


                                                  6
Case 1:18-cv-08100-PAC Document 49 Filed 08/04/21 Page 7 of 11




               (b)   A Producing Party may demand the return of any Inadvertently

    Produced Document, which demand shall be made to the Receiving Party’s

    counsel in writing and shall contain information sufficient to identify the

    Inadvertently Produced Document. Within five (5) business days of the demand

    for the Inadvertently Produced Document, the Producing Party shall provide the

    Receiving Party with a privilege log for such document, setting forth the basis for

    the claim of privilege for the Inadvertently Produced Document. In the event that

    any portion of the Inadvertently Produced Document does not contain privileged

    information, the Producing Party shall also provide a redacted copy of the

    Inadvertently Produced Document that omits the information that the producing

    party believes is subject to a claim of privilege.

               (c)   Subject to the process in the preceding paragraph, upon receipt of a

    written demand for return of an Inadvertently Produced Document, the Receiving

    Party shall return the Inadvertently Produced Document (and any copies thereof)

    to the Producing Party, shall delete all electronic versions of the document, and

    shall obtain any copies of Inadvertently Produced Document given to counsel’s

    clients.

               (d)   The Receiving Party may object to the Producing Party’s

    designation of an Inadvertently Produced Document by providing written notice

    of such objection within five (5) business days of its receipt of a written demand

    for the return of an Inadvertently Produced Document. Any such objection shall

    be resolved by the Court after an in camera review of the Inadvertently Produced

    Document.


                                       7
         Case 1:18-cv-08100-PAC Document 49 Filed 08/04/21 Page 8 of 11




       17.     Any party that knowingly violates the terms of this Stipulation will be liable for

the reasonable attorneys’ fees of any other party incurred by that other party in seeking to

remedy that violation.

       18.     This Stipulation shall continue to be binding after the conclusion of this lawsuit

except that a party may seek the written permission of the Producing Party or further order of the

Court with respect to dissolution or modification of any portion of the Stipulation. The

provisions of this Stipulation shall, absent prior written consent of both parties, continue to be

binding after the conclusion of this lawsuit.

       19.     Nothing herein shall be deemed to waive any privilege recognized by law, or shall

be deemed an admission as to the admissibility in evidence of any facts or documents revealed in

the course of disclosure.

       20.     Within one hundred twenty (120) days after the final termination of this lawsuit

by settlement or exhaustion of all appeals, all parties will make commercially-reasonable efforts

to destroy all Confidential Information produced or designated and all reproductions thereof.

Each party shall certify in writing within sixty (60) days of the final termination of this lawsuit

that it has undertaken commercially-reasonable efforts to destroy such physical objects and

documents, and that such physical objects and documents have been destroyed to the best of its

knowledge. Notwithstanding anything to the contrary, counsel of record for the parties may

retain one copy of documents constituting work product, a copy of pleadings, motion papers,

discovery responses, deposition transcripts and deposition, hearing and trial exhibits. This

Stipulation shall not be interpreted in a manner that would violate any applicable cannons of

ethics or codes of professional responsibility.




                                                  8
         Case 1:18-cv-08100-PAC Document 49 Filed 08/04/21 Page 9 of 11




       21.     This Stipulation may be changed by further order of the Court, and is without

prejudice to the rights of a party to move for relief from any of its provisions, or to seek or agree

to different or additional protection for any particular material or information.

       22.     This Stipulation may be signed in counterparts, which, when fully executed, shall

constitute a single original, and electronic signatures shall be deemed original signatures.

Dated: New York, New York
       August , 2021

SCHLAM STONE & DOLAN LLP                          MARION & ALLEN, P.C.


By: _________
     _________________________________
              _____
                 _____________________            By: ______________________________
                                                        ___
                                                          ____
                                                          __ ___________
                                                                      _ _____ _________
                                                                                   _
Erik S. Groothuis                                 Roger K. Marion
                                                             Marion
Christopher R. Dyess                              488 Madison AveAve., Suite 1120
26 Broadway                                       New York, New York 10022
New York, New York 10004                          Tel.: (212) 658-0350
Telephone: (212) 344-5400                         Fax: (212) 308-8582
Facsimile: (212) 344-7677                         E-Mail: rmarion@rogermarion.com
E-Mail: cdyess@schlamstone.com
E-Mail: egroothuis@schlamstone.com                Attorneys for Plaintiff Robert C. Adler

Attorneys for Defendant Payward, Inc. d/b/a
Kraken



                                       SO ORDERED,



                                       _______________________________
                                        HONORABLE PAUL A. CROTTY
                                        United States District Judge
                                         August 4, 2021




                                                  9
      Case 1:18-cv-08100-PAC Document 49 Filed 08/04/21 Page 10 of 11




                                         EXHIBIT A

UNITED STATES DISTRICT COURT
SOUTHERN DISCTRICT OF NEW YORK
ROBERT C. ADLER,

                                        Plaintiff,           Case No. 18-cv-08100-(PAC)

            -against-
                                                     AGREEMENT WITH RESPECT TO
PAYWARD, INC. d/b/a KRAKEN,                            CONFIDENTIAL MATERIAL

                                     Defendant.


I,                                           , state that:

1.   My address is                                                   .

2.   My present occupation or job description is                                          .

3.   I have received a copy of the Stipulation for the Production and Exchange of Confidential

     Information (the “Stipulation”) entered in the above-entitled action on              .

4.   I have carefully read and understand the provisions of the Stipulation.

5.   I will comply with all of the provisions of the Stipulation.

6.   I will hold in confidence, will not disclose to anyone not qualified under the Stipulation,

     and will use only for purposes of this action, any Confidential Information that is

     disclosed to me.

7.   I will return all Confidential Information that comes into my possession, and documents

     or things that I have prepared relating thereto, to counsel for the party by whom I am

     employed or retained, or to counsel from whom I received the Confidential Information.



                                              10
         Case 1:18-cv-08100-PAC Document 49 Filed 08/04/21 Page 11 of 11




8.       I hereby submit to the jurisdiction of this Court for the purpose of enforcement of the

         Stipulation in this action.

Dated:




                                               11
